DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 8, 17-26, 29, 31, 33-34, 59-60, 63-68, 74-75, 78 and 80 are pending. Claim 33 is rejected.  Claims 1, 8, 17-26, 29, 31, 34, 59-60, 63-68, 74-75, 78 and 80 are objected to.

Priority
This application claims benefit of provisional application no. 62/931,554, filed on 11/6/2019.
Information Disclosure Statement
The information disclosure statement submitted on 2/3/2021 and 6/24/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDSs have been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0247] – the last line is not a complete sentence and the line does not end with a period.
Paragraph [0248] does not contain text. 
Paragraph [0249] does not start on a new line.
Appropriate correction is required.
Claim Objections
Claims 1, 8, 17-26, 29, 31, 33-34, 59-60, 63-65, 67 and 80 are objected to because of the following informalities: 
Claim 1 is objected to for being written in improper Markush format with respect to Z1 (p. 5). The Markush group reads as follows: “each Z1 is independently chosen from halogen,… C3-6 carbocycle, C3-6 heterocycle”.  A conjunction is missing between the last two species of the Markush group. See MPEP 2173.05(h). The following amendments are suggested: “each Z1 is independently selected from the group consisting of halogen,… C3-6 carbocycle, and C3-6 heterocycle”.
Claims 8, 17-26, 29, 31, 33-34, 59-60, 63-65, 67 and 80 recite the phrases “its stereoisomer” and “its pharmaceutically acceptable salt”, which would be more grammatically appropriate if rewritten as “a stereoisomer” and “a pharmaceutically acceptable salt”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 33 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 is drawn to the compound of claim 1, “wherein R4 is a naphthyl optionally substituted with halogen.” Claim 1 recites “R4 is… a naphthyl optionally substituted with 1 to 3 Z”, wherein Z can be halogen. Since claim 1 limits the number of “Z” substituents on the naphthyl group to “1 to 3”, claim 33 fails to further limit claim 1 because the naphthyl group in claim 33 can have more than three halogen substituents. This rejection may be overcome by amending claim 33 as follows: “wherein R4 is a naphthyl optionally substituted with 1 to 3 halogens.”

Allowable Subject Matter
Claims 1, 8, 17-26, 29, 31, 33-34, 59-60, 63-68, 74-75, 78 and 80 are not taught or suggested by the prior art. Claim 33 is rejected under 35 USC 112(d) but would otherwise be allowable if rewritten/narrowed to overcome the rejection. Claims 1, 8, 17-26, 29, 31, 33-34, 59-60, 63-65, 67 and 80 are objected for informalities but would otherwise be allowable if rewritten overcome the objection(s). Claims 66, 68, 74-75 and 78 are objected to for depending or ultimately depending from an objected claim, but would otherwise be allowable.
The claims are drawn to a compound of Formula 1, 
    PNG
    media_image1.png
    128
    277
    media_image1.png
    Greyscale
, a pharmaceutical composition thereof, methods of inhibiting fibroblast activation protein (FAP) and methods of treating diseases mediated by FAP; wherein n is 1 or 2 and R1 is selected from: 

    PNG
    media_image2.png
    90
    597
    media_image2.png
    Greyscale
.

The closest prior art to the claimed compounds includes the following:
US 2009/0182140 A1, which teaches Examples 2 and 310 (Table 1 and 37, respectively). 

    PNG
    media_image3.png
    145
    425
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    125
    603
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    144
    587
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    337
    622
    media_image6.png
    Greyscale

Compared to the claimed invention, these compounds are missing a cyano group on the pyrrolidine ring of R3, which corresponds to instant R1. In addition, the compounds have a piperazine ring where the claimed compounds have a piperidine ring. Lastly, the linker Z of Example 2 is a –(CH2)2- group instead of –(CH2)CO- .
CN 101284810 A teaches compound I45, 
    PNG
    media_image7.png
    177
    544
    media_image7.png
    Greyscale
, which has a differs from the claimed compounds of Formula 1, 
    PNG
    media_image8.png
    122
    268
    media_image8.png
    Greyscale
, with respect to R3. For R3, compound I45  has -OR4, wherein R4 is a phenyl substituted with one Z, Z is C1-alkyl substituted with one Z1, and Z1 is a C3-heterocycle substituted with oxo. However, the claimed compounds do not encompass oxo as a substituent on Z1. Those substituents are limited to halogen, hydroxyl, C1-5alkyl and C1-5haloalkyl. 
CN 108689905 A teaches compound 1, 
    PNG
    media_image9.png
    225
    329
    media_image9.png
    Greyscale
  (e.g., claim 3). Compound 1 is an impurity produced during the synthesis of vildagliptin, 
    PNG
    media_image10.png
    309
    546
    media_image10.png
    Greyscale
, and is a positional isomer of the claimed compounds having -C(O)NHR4 for R3. ‘905 teaches that compound 1 “had no significant effect on lowering blood glucose” (Example 6). ‘905 also teaches that compound 1 exhibits low toxicity to mice, “and therefore, it is necessary to remove [it] from the vildagliptin product, which may cause side effects to the human body” (Example 7). ‘905 does not teach any positional isomers of the amide substituent, as the compounds are made from L-prolinamide (e.g., page 3 of machine translation). A PHOSITA would not have been motivated to move the amide substituent to the adjacent carbon (to obtain the claimed compound) because compound 1 is not a lead compound that one would select for modification because it is toxic to mammals.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626